This office action is in response to Applicants’ amendments/remarks received August 23, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 2, 4, 6-8, 10, 12-13, 21-40 are canceled.  Claims 16-20 are withdrawn.  Claims 1, 3, 5, 9, 11, 14-15, 41-43 are under consideration.

Priority:  This application is a 371 of PCT/US17/44104, filed July 27, 2017, which claims benefit of provisional application 62/367321, filed July 27, 2016.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 9, 11, 14-15, 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites wherein the Factor IX variant comprises a light chain comprising SEQ ID NO: 2 and a heavy chain comprising SEQ ID NO: 3, wherein a) the Asn at position 406 is 
Claims 3, 5, 9, 11, 41-43 are also indefinite for the reasons similarly noted above for claim 1, i.e. the claims recite amino acid positions that do not appear to correspond or reflect positions in SEQ ID NO 2 or 3.
Claims 14-15 are included in this rejection because they are dependent on claim 1 and fail to cure its defects.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 9, 11, 14-15, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Madison et al. (US 20160201047; IDS 04.23.20, previously cited).  Madison et al. disclose modified Factor IX (FIX) polypeptides having improved procoagulant therapeutic properties, including increased activity and increased half-life (at least paragraphs 0007).  Madison et al. .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed FIX variant comprising a light chain and a heavy chain, and wherein E410 is substituted with Lys, Tyr, Arg, or His (instant claim 1).  The motivation to do so is given by Madison et al., which disclose and identify amino acid replacements in modified FIX polypeptides improve the therapeutic properties of FIX proteins, including increased activity and increased half-life.  One of ordinary skill would have a reasonable expectation of success because Madison et al. disclose and identify specific amino acid replacements within FIX polypeptides that contribute to improved properties.
Regarding instant claim 3, Madison et al. disclose the amino acid replacements at E410 are selected from among E410K, E410R, E410Y (at least paragraph 0008), E410H (p. 50 paragraph 0419).
Regarding instant claims 9, 11, 41-43, Madison et al. disclose the amino acid replacement at R338 is selected from among at least R338L (at least paragraphs 0010, 0011, 0014).  As noted above, Madison et al. disclose the amino acid replacement at E410 can also be selected from among E410K, E410R, E410Y.  Therefore, it would have been obvious to arrive at the recited amino acid substitutions R338L and E410K.

Regarding instant claim 14, Madison et al. disclose composition comprising said modified FIX polypeptides and at least one pharmaceutically acceptable carrier (at least paragraph 0035).

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert that Madison et al. fail to teach or suggest the claimed substitutions within FIX.  With regard to the substitutions at position 410, Madison et al. list E410K, E410Y, and E410R among a very long list of other possible substitutions (paragraph 0008).  Madison et al. never mention these three substitutions again; indeed, Madison et al. are largely concerned with the E410N substitution.  As seen in Table 1 of the instant application, the substitutions of E410K, E410Y, E410R, and E410H all yield Factor IX variants with significantly increased specific activity compared to wild-type.  The substitutions exhibited a 6.07, 5.76, 4.60, and 3.58 fold increase, respectively, in specific activity.  Madison et al. fail to synthesize and characterize Factor IX variants comprising an E410K, E410Y, E410R, or E410H substitution.  Rather, Madison et al. tested the substitutions E410N, E410Q, E410S, E410A, and E410D.  As seen in Table 14 of Madison et al., the catalytic activity of these Factor IX variants of Madison et al. only show an activity which is 134% to 297% of wild-type (i.e., less than a threefold increase).  Thus, the Factor IX variants of the instant invention comprising an E410K, E410Y, E410R, or E410H substitution demonstrate unexpectedly superior activity. 
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In this instance, Madison et al. still fairly disclose the claimed substitutions of E410K, E410Y, E410R, and E410H as the one or more amino acid replacement(s) in a modified FIX polypeptide.  
Regarding Applicants’ remarks that Madison et al. fail to synthesize and characterize Factor IX variants comprising an E410K, E410Y, E410R, or E410H substitution, the remarks are not persuasive because there is no requirement under 103 that a reference must supply actual data or exemplify all embodiments taught.
Regarding Applicants’ remarks that the tested E410 substitutions in Madison et al. (table 14) show a catalytic activity which is 134% to 297% of wild-type (i.e., less than a three-fold increase), while the E410K, E410Y, E410R, or E410H substitutions demonstrate unexpectedly superior activity (Table 1 of instant specification) of 6.07, 5.76, 4.60, and 3.58 fold increase, respectively, in specific activity, the remarks are not persuasive because this is not a proper comparison.  It is submitted that Madison et al. is testing the catalytic activity of the substitutions, including the E410 substitutions, in Table 14.  In Table 1 of the instant specification, example 1 discloses that the specific activity being tested is clotting activity (paragraph 0074).  Therefore, Applicants’ remarks regarding the difference in fold increase between the activity tested in Madison et al. and the instant specification are not persuasive because different activities or functionalities are being tested and are not properly compared.
Regarding Applicants’ remarks that the instant invention comprising an E410K, E410Y, E410R, or E410H substitution demonstrate unexpectedly superior activity, the remarks are not persuasive.  In this instance, Madison et al. already disclose modified FIX polypeptides having 
As noted above, Madison et al. disclose the same substitutions claimed at E410, including E410K, E410Y, E410R, and E410H, and position 338, R338L.  Therefore, Applicants’ assertion of unexpectedly superior activity (table 1 of specification) would flow naturally from following the suggestion of the prior art.  See also MPEP 2145.  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
For at least these reasons, the 103 rejection is maintained.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656